Opinion issued September 23, 2014




                                        In The

                                Court of Appeals
                                       For The

                           First District of Texas
                              ————————————
                                NO. 01-14-00747-CR
                             ———————————
                       IN RE KELVIN THOMAS, Relator



             Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

      Relator Kelvin Thomas has filed a pro se petition for writ of mandamus

requesting that we compel the district court clerk to transmit relator’s “Motion to

Obtain Documents and Trial Records In Forma Pauperis” to the convicting trial

court.* By statute, this Court has the authority to issue a writ of mandamus against

“a judge of a district or county court in the court of appeals district” and other writs
*
      The underlying case is State of Texas v. Kelvin Thomas, cause number 1363757, in
      the 228th District Court of Harris County, Texas, the Honorable Marc Carter
      presiding.
as necessary to enforce our appellate jurisdiction. See TEX. GOV’T CODE ANN. §

22.221(a), (b) (West 2004). In this instance, the request writ is neither against a

judge nor is it necessary to enforce our appellate jurisdiction. Accordingly,

relator’s petition for writ of mandamus is dismissed for lack of jurisdiction.

                                  PER CURIAM
Panel consists of Justices Higley, Bland, and Sharp.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2